RYDER, Judge.
We reverse the final order in favor of appellee Roberts Cafeteria, Inc. on its claim for default of a promissory note, noting that the trial judge weighed the evidence in granting summary judgment. We hold that there did exist issues of material fact for consideration by the factfinder, and thus summary judgment was improper. Davis v. Hathaway, 408 So.2d 688 (Fla. 2d DCA 1982). We note also that the issue of fraud, raised by appellants as a defense and counterclaim, is usually considered a jury question and is not ordinarily appropriate for summary judgment proceedings. Levey v. Getelman, 408 So.2d 663 (Fla. 3d DCA 1981).
REVERSED and REMANDED for further proceedings.
HOBSON, A.C.J., and DANAHY, J., concur.